             Case 1:19-cv-03833-EGS Document 64 Filed 04/21/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA


  AUGUST CABRERA, et al.,

                           Plaintiffs,

                   v.                                          Case No. 19-cv-03833 (EGS)

  BLACK & VEATCH SPECIAL PROJECTS
  CORPORATION, et al.,

                           Defendants.


  DEFENDANTS G4S HOLDINGS INTERNATIONAL (AG) LIMITED, G4S RISK
MANAGEMENT LIMITED, AND CENTERRA GROUP, LLC’S JOINT MOTION FOR
LEAVE TO FILE A COMBINED MEMORANDUM OF POINTS AND AUTHORITIES

        Defendants G4S Holdings International (AG) Limited and G4S Risk Management Limited

(collectively, “G4S”) and Defendant Centerra Group, LLC (“Centerra”) respectfully request the

Court’s permission to file a combined Memorandum of Points and Authorities, not exceeding 65

pages, in support of their forthcoming Joint Motion to Dismiss the Complaint.

        1.       Plaintiffs filed a lengthy, 1,309-paragraph Complaint against 13 Defendants on

December 27, 2019. See Dkt. No. 1.

        2.       Pursuant to the Court’s Minute Orders entered on January 27, 2020 and February

7, 2020, each of these defendants plans to move to dismiss the Complaint on or before April 29,

2020.

        3.       Under Local Rule 7, each defendant may file a memorandum of points and

authorities of up to 45 pages in length in support of its motion. These three defendants therefore

could file up to 135 pages in length for their respective memoranda.

        4.       However, in the interest of judicial efficiency, G4S and Centerra plan to file a single

Joint Motion to Dismiss and a combined Memorandum of Points and Authorities, instead of filing
               Case 1:19-cv-03833-EGS Document 64 Filed 04/21/20 Page 2 of 3



three separate motions and memoranda in support of those motions. Accordingly, G4S and

Centerra request permission to file a combined Memorandum that does not exceed 65 pages in

length.

          5.       No party will be prejudiced by the filing of a combined Memorandum of Points and

Authorities.

          Accordingly, G4S and Centerra request the Court’s permission to file a combined

Memorandum not exceeding 65 pages. Undersigned counsel discussed this Motion with counsel

for Plaintiffs. Plaintiffs do not oppose this Motion but reserve the right to oppose any future

requests for extra pages.

Dated: April 21, 2020                                  Respectfully submitted,


By: /s/ Mark B. Sweet                                  By: /s/ Meghan A. McCaffrey
Mark B. Sweet (D.C. Bar #490987)                       Meghan A. McCaffrey (D.C. Bar #993442)
msweet@wiley.law                                       meghanmccaffrey@quinnemaneul.com
Stephen J. Obermeier (D.C. Bar #979667)                Tara M. Lee (D.C. Bar #MD17902)
sobermeier@wiley.law                                   taralee@quinnemanuel.com
Todd A. Bromberg (D.C. Bar#472554)                     QUINN EMANUEL URQUHART &
tbromberg@wiley.law                                    SULLIVAN LLP
WILEY REIN LLP                                         1300 I Street NW Suite 990
1776 K Street NW                                       Washington, DC 20006
Washington, DC 20006                                   Phone: (202) 538-8000
Phone: (202) 719-7000                                  Facsimile: (202) 538-8100
Facsimile: (202) 719-7049
                                                       Counsel for Defendant Centerra Group,
Counsel for Defendants G4S Holdings                    LLC
International (AG) Limited and G4S Risk
Management Limited
         Case 1:19-cv-03833-EGS Document 64 Filed 04/21/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 21, 2020, a true and correct copy of the foregoing Motion and

the accompanying Proposed Order were served electronically on all registered counsel of record

via ECF and are available for viewing and downloading from the ECF system.

                                                     /s/ Mark B. Sweet
                                                     Mark B. Sweet
